20-3862
     Wu v. Garland
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A200 235 253
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ER LIANG WU,
14            Petitioner,
15
16                   v.                                          20-3862
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  John S. Yong, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Brian M. Boynton, Assistant
27                                    Attorney General; Kohsei Ugumori,
28                                    Senior Litigation Counsel; Sarah
29                                    K. Pergolizzi, Trial Attorney,
1                                     Office of Immigration Litigation,
2                                     United States Department of
3                                     Justice, Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Er Liang Wu, a native and citizen of the

10   People’s Republic of China, seeks review of a November 9,

11   2020,   decision     of   the   BIA    affirming     an     April   16,   2018,

12   decision   of   an   Immigration       Judge    (“IJ”)      denying    asylum,

13   withholding     of   removal,    and       relief   under    the    Convention

14   Against Torture (“CAT”).         In re Er Liang Wu, No. A200 235 253

15   (B.I.A. Nov. 9, 2020), aff’g No. A200 235 253 (Immig. Ct.

16   N.Y. City Apr. 16, 2018).        We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18       We have reviewed the IJ’s decision as modified by the

19   BIA, i.e., minus the adverse credibility determination that

20   the BIA did not reach.          See Xue Hong Yang v. U.S. Dep’t of

21   Justice, 426 F.3d 520, 522 (2d Cir. 2005).                    The applicable

22   standards of review are well established.                      See 8 U.S.C.

23   § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23, 27 (2d

24   Cir. 2018).     The agency did not err in finding that Wu failed


                                            2
1    to adequately corroborate his claim that he suffered past

2    persecution when police detained, beat, and fined him on

3    account of his religious practice.

 4         “[P]ersecution is ‘an extreme concept that does not

 5   include      every   sort    of    treatment      our    society    regards   as

 6   offensive.’”         Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

 7   Cir. 2011) (quoting Ai Feng Yuan v. U.S. Dep’t of Justice,

 8   416   F.3d    192,    198    (2d   Cir.       2005)).     “‘[T]he    difference

 9   between harassment and persecution is necessarily one of

10   degree,’ . . . assessed with regard to the context in which

11   the mistreatment occurs.”             Beskovic v. Gonzales, 467 F.3d

12   223, 226 (2d Cir. 2006) (quoting Ivanishvili v. U.S. Dep’t of

13   Justice, 433 F.3d 332, 341 (2d Cir. 2006)).                    “The [agency]

14   must, therefore, be keenly sensitive to the fact that a ‘minor

15   beating’      or,    for    that   matter,       any    physical    degradation

16   designed to cause pain, humiliation, or other suffering, may

17   rise to the level of persecution if it occurred in the context

18   of an arrest or detention on the basis of a protected ground.”

19   Id.

20         “The testimony of the applicant may be sufficient to

21   sustain the applicant’s burden without corroboration, but

22   only if the applicant satisfies the trier of fact that the


                                               3
 1   applicant’s testimony is credible, is persuasive, and refers

 2   to    specific    facts   sufficient   to    demonstrate   that   the

 3   applicant is a refugee.”       8 U.S.C. § 1158(b)(1)(B)(ii); see

 4   also id. § 1231(b)(3)(C); Wei Sun, 883 F.3d at 28.                “In

 5   determining whether the applicant has met the applicant’s

 6   burden, the trier of fact may weigh the credible testimony

 7   along with other evidence of record.         Where the trier of fact

 8   determines that the applicant should provide evidence that

 9   corroborates otherwise credible testimony, such evidence must

10   be provided unless the applicant does not have the evidence

11   and   cannot     reasonably   obtain   the    evidence.”    8 U.S.C.

12   § 1158(b)(1)(B)(ii); see also id. § 1231(b)(3)(C).

13         The agency reasonably required evidence to corroborate

14   Wu’s claim of past persecution because his testimony was not

15   particularly persuasive and did not refer to specific facts

16   showing that his harm rose to the level of persecution.           See

17   8 U.S.C. § 1158(b)(1)(B)(ii); Wei Sun, 883 F.3d at 28; Mei

18   Fun Wong, 633 F.3d at 72.       Indeed, Wu testified that police

19   used their fists and belts to hit him, but he did not testify

20   to details regarding the beating, to specific injuries, or to

21   injuries requiring medical care.             Therefore, although Wu

22   testified that his beating occurred in detention, the record


                                       4
 1   did not reflect specific facts as to the severity of the

 2   beating from which the IJ could determine that the harm

3    suffered rose to the level of persecution.           See Mei Fun Wong,

4    633 F.3d at 72; cf. Jian Qiu Liu v. Holder, 632 F.3d 820, 822

5    (2d Cir. 2011) (finding no error in agency’s determination

6    that an alien failed to establish past persecution when “prior

7    to his arrest and detention by local police, he suffered only

8    minor   bruising   from   an   altercation    with   family   planning

9    officials, which required no formal medical attention and had

10   no lasting physical effect”).         The agency reasonably declined

11   to credit letters from Wu’s father and fellow church member

12   in China because they were unsworn, see Y.C. v. Holder, 741

13   F.3d 324, 332, 334 (2d Cir. 2013); regardless, those letters

14   did not corroborate Wu’s claim that he suffered harm that

15   rose to the level of persecution.            Other than through his

16   father’s unsworn letter, Wu did not corroborate his assertion

17   that his parents paid a fine to secure his release from

18   detention.   Contrary to Wu’s contention, such evidence was

19   reasonably available given his submission of unsworn letters

20   from individuals who could have submitted sworn affidavits or

21   testified telephonically and his testimony that his parents

22   had received a receipt for the fine payment.             See 8 U.S.C.


                                       5
1    § 1252(b)(4) (“No court shall reverse a determination made by

2    a   trier    of    fact    with     respect    to    the   availability    of

3    corroborating evidence . . . unless . . . a reasonable trier

4    of fact is compelled to conclude that such corroborating

5    evidence is unavailable.”).

6         Absent       past    persecution,     a   noncitizen    may   establish

7    eligibility for asylum by demonstrating a well-founded fear

 8   of future persecution.            8 C.F.R. § 1208.13(b)(2); Hongsheng

 9   Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).                 To do so,

10   an applicant must show either “a reasonable possibility he .

11   . . would be singled out individually for persecution” or

12   that the country of removal has a “pattern or practice” of

13   persecuting        “similarly     situated”     individuals.        8 C.F.R.

14   § 1208.13(b)(2)(iii); Hongsheng Leng, 528 F.3d at 142–43.

15        The agency did not err in finding that Wu had not shown

16   a reasonable possibility that Chinese officials would single

17   him out based on his religious practice because he did not

18   allege that officials continued to express an interest in him

19   or look for him based on his 2010 detention for religious

20   practice and his father’s letter, which warranted little

21   weight,     gave    no    factual    basis     for   its   allegation     that

22   authorities continued to look for Wu.                 See Jian Xing Huang


                                            6
1    v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence

2    of solid support in the record . . . [an applicant’s] fear is

3    speculative at best.”).             The agency also did not err in

4    determining that Wu failed to establish a pattern or practice

5    of persecution of similarly situated individuals because,

6    despite evidence that Chinese officials restrict religious

7    activities and harass and persecute practitioners in some

8    areas of China, in other areas, Catholics practice their

 9   religion       without   government          interference.      See     8 C.F.R.

10   § 1208.13(b)(2)(ii), (iii); see also Jian Liang v. Garland,

11   10 F.4th 106, 117 (2d Cir. 2021) (concluding that pattern or

12   practice       claim     fails     when        persecution     of       religious

13   practitioners is not nationwide and applicant provided no

14   country conditions evidence of persecution in home province);

15   In   re   A-M-,    23    I.   &   N.     Dec.    737,   741    (B.I.A.     2005)

16   (recognizing that a pattern or practice of persecution is the

17   “systemic or pervasive” persecution of a group).

18          Accordingly, the agency did not err in concluding that

19   Wu failed to establish past persecution or a well-founded

20   fear      of      future      persecution.               See        8      U.S.C.

21   §§ 1158(b)(1)(B)(i),             (ii),        1231(b)(3)(C);        8      C.F.R.

22   §§ 1208.13(b), 1208.16(b).               Those findings are dispositive


                                              7
1   of Wu’s claims for asylum, withholding of removal, and CAT

2   relief.   See 8 C.F.R. §§ 1208.13(b), 1208.16(b); Lecaj v.

3   Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  8